Citation Nr: 1220458	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1977, including service in the Republic of Vietnam (RVN).   The appellant is the Veteran's widow

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant initially requested a Board personal hearing before a Veteran's Law Judge to be held at the RO.  The hearing was scheduled but, in February 2012 correspondence, the appellant withdrew the Board hearing request.  


FINDINGS OF FACT

1.  The certificate of death shows that the Veteran died in March 2008, at age 58.  The immediate cause of death is listed as end stage cirrhosis of the liver, due to, or as a consequence of, chronic persistent active hepatitis, due to, or as a consequence of hepatitis C infection, due to, or as a consequence of a blood transfusion during service in Vietnam.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 30 percent disabling; type II diabetes mellitus, rated 20 percent disabling; residuals of a shell fragment wound (SFW) of the right elbow, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensably (0 percent) disabling.  

3.  The Veteran received a blood transfusion as part of the post-SFW treatment while on active duty.  

4.  Hepatitis C is related to a blood transfusion the Veteran received while on active duty.  

5.  Hepatitis C was substantially or materially involved the Veteran's death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the Veteran's hepatitis C was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Resolving reasonable doubt in the appellant's favor, the service-connected disease of hepatitis C caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Inasmuch as the benefit sought is being granted, there is no reason to further explain compliance with the VCAA duties to notify and assist the appellant.  

DIC Laws and Regulations

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  


DIC

The appellant, who is the Veteran's widow, contends that the Veteran's death is related to a blood transfusion that he received after he sustained a SFW in combat while on active duty.  

The record includes the certificate of death showing that the Veteran died in March 2008, at age 58.  The immediate cause of death is listed as end stage cirrhosis of the liver, due to, or as a consequence of, chronic persistent active hepatitis, due to, or as a consequence of hepatitis C infection, due to, or as a consequence of a blood transfusion during service in Vietnam.  In a December 2008 statement, the physician who was treating the Veteran during hospice care, and who signed the Veteran's certificate of death, stated that the Veteran had died of end stage cirrhosis of the liver brought on by chronic active hepatitis C infection.  The physician went on to point out that the Veteran denied having ever had tattoos or abusing I.V drugs so that the only way he could have contracted hepatitis C was via a transfusion of blood or blood products.  

The record shows that during his service in RVN the Veteran sustained a SFW of the right elbow.  Records of his treatment immediately following the SFW are not available, with the first notation following the wounding indicating that the Veteran had sustained the injury and had been medevaced for treatment, but the records were not available.  There is no mention in the service treatment records (STRs) of the Veteran having received a blood transfusion, but in correspondence prior to his death the Veteran wrote that he had received blood transfusions after having sustained the SFW.  

The record includes an examination conducted by VA in July 2005.  At that time, the Veteran gave a history of having sustained a SFW from a rocket explosion from which he still had a retained piece of shrapnel.  Although there were no STRs showing the immediate post wound treatment, the Veteran stated that he had received a blood transfusion following the SFW.  He was currently diagnosed with hepatitis C and cirrhosis of the liver.  After careful interview, the Veteran gave no history of any other risk factors for hepatitis C, other than the injury and alleged blood transfusion.  It was the opinion of the examiner that, despite the fact that there were no records from surgical treatment of the SFW, the Veteran did receive a blood transfusion and that this was most likely the case of the eventual development of hepatitis C.  

Lay statements have been received from the Veteran's family indicating that, while alive, the Veteran did not engage in the heavy use of alcohol, but only drank on special occasions.  VA outpatient treatment records, dated in May 2007, include a questionnaire wherein the Veteran denied using medicines, drugs, or alcohol to help him relax.  

In a July 2009 medical opinion report, a VA physician stated that an opinion regarding whether the hepatitis C was contracted from a blood transfusion as part of treatment for a SFW during service could not be rendered because the records from the Veteran's post SFW hospital care were not available for review.  As there were no records of the Veteran having received a blood transfusion in the record, the examiner could not positively state that there was a connection.  The July 2009 examiner stated that an opinion could not be rendered without the STRs showing the treatment that the Veteran received immediately following the SFW during service.  The Board finds that the July 2009 VA opinion is of little probative value. The Court has made it clear that such an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009) (an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim. 

At the time of the Veteran's death, service connection was in effect for PTSD, rated 30 percent disabling; type II diabetes mellitus, rated 20 percent disabling; residuals of a SFW of the right elbow, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling.  

The Board finds that the Veteran received the blood transfusion as part of the post-SFW treatment while on active duty.  The Board agrees with the examiner who examined the Veteran in July 2005 that a blood transfusion would be consistent with treatment that would have been rendered after sustaining a SFW.  As noted, in the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  The Board finds that the Veteran's comments regarding having received a blood transfusion after having sustained a SFW injury in combat in the RVN are consistent with the nature and circumstances of his service.  

The Board finds that the evidence is at least in equipoise on the question of whether Hepatitis C is related to blood transfusions the Veteran received while on active duty.  While there are several possible causes of Hepatitis C, certain risk factors such as alcohol or drug abuse are commonly related.  Of these risk factors, only the blood transfusion reported by the Veteran is noted in the Veteran's claims folder.  It is notable that this was reviewed by a VA physician in July 2005, who specifically stated that there were no other identifiable risk factors.  The reports made by the Veteran in connection with treatment for other disabilities, as well as the statements of his family, are also persuasive in this regard.  

The Board finds that Hepatitis C as a result of blood transfusions was involved the Veteran's death.  The physician who treated the Veteran at the time of his death, who also signed the certificate of death opined that the Veteran died of the effects of liver disease caused by Hepatitis C.  The VA examiner who reviewed the records in July 2009 did not disagree with this opinion, only noting that it could not be definitively related to an in-service blood transfusion without actual evidence of the transfusion in the medical records.  As noted, the Board finds the Veteran's statements relating to the receipt of a blood transfusion in service are consistent with the nature and circumstances regarding the sustaining of a SFW in combat in service.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


